Citation Nr: 1606606	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  11-20 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a prostate disorder, claimed as an enlarged prostate and prostate gland injuries.

3.  Entitlement to service connection for a right ankle disability.

4.  Entitlement to service connection for a bilateral eye disorder, also claimed as partial blindness. 

 5.  Entitlement to service connection for a scar over the left eye, also claimed as disfigurement of the head and face.

6.  Entitlement to service connection for sleep apnea.

7.  Entitlement to service connection for a left hip disability.

8.  Entitlement to an initial compensable rating for bilateral hearing loss.
 
9.  Entitlement to an increased initial rating for a left ankle disability, rated as noncompensable prior to December 3, 2014, and 10 percent disabling thereafter.
 
10.  Entitlement to an increased rating for left eye cataract rated as noncompensable prior to December 4, 2014; 10 percent disabling from December 4, 2014 through August 6, 2015; and 30 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from August 1959 to November 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal was remanded in April 2015 for additional development.  

In an October 2015 rating decision, the Appeals Management Center granted service connection for hepatitis B, a right hip disability, and a deviated nasal septum.  That decision also implemented a Board decision that granted service connection for a lumbar spine disability.  Therefore, these issues have been resolved and are not on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The October 2015 rating decision also awarded an increased 30 percent rating for the left post subcapsular cataract, effective August 6, 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for hypertension and bilateral eye disability, and increased rating for left eye cataract are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.

FINDINGS OF FACT
 
1.  The most probative evidence indicates the Veteran's prostate disorder, right ankle disability, and scar over the left eye, were not shown in service or for many years thereafter, and are not related to service.

2.  The Veteran is not shown to be competently diagnosed with sleep apnea or a left hip disability.

3.  The Veteran's bilateral hearing loss is manifested by no worse than a Level I impairment of auditory acuity in the right ear and a Level II impairment of auditory acuity in the left ear.

4.  For the entire rating period the Veteran's left ankle disability is manifested by pain and some limitation of motion or weakness.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a prostate disorder are not met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection for a right ankle disability are not met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  The criteria for service connection for a scar over the left eye are not met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

4.  The criteria for service connection for a left hip disorder are not met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

5.  The criteria for service connection for sleep apnea are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

6.  The criteria for a compensable evaluation for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2015).

7.  Resolving reasonable doubt in the Veteran's favor, for the entire rating period, the criteria for an increased rating of 10 percent for the left ankle disability, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 38 C.F.R. §§ 3.102, 4.7, 4.59, 4.71a, Diagnostic Code 5271 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  Here, VCAA notice was provided by correspondence in May 2009.  The case was last readjudicated in October 2015. 

Concerning the claims for higher ratings, the appeal arises from the initial award   of service connection.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post-service treatment records, and VA examination and opinion reports.  Pertinent to the claim for service connection for sleep apnea, as there is no competent evidence of the condition in service or currently, a VA examination is not required.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory lay statement that a current condition is related to service is insufficient to warrant a medical examination because it would 'eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations in virtually every Veteran's disability case').

Moreover, the AOJ has substantially complied with the previous remand directives such that no further action is necessary.  In this regard, additional examinations and opinions were obtained, as were additional VA treatment records.  The Veteran was asked to provide information and release forms concerning private care in a June 2015 letter, but indicated he had no other records to submit.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.

Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2014) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

1. Prostate disorder

During the pendency of this appeal the Veteran has been diagnosed with benign prostate hypertrophy and prostatitis.  Accordingly, the first element of service connection, a current disability, has been established.  The question becomes whether any such condition is related to service.  

The service treatment records show that the Veteran was seen for urinary problems in April 1979, including a report of urinary frequency, attributed at the time to venereal disease.  Service treatment records do not contain complaints, diagnoses  or treatment for any prostate disorder.  The first medical records indicative of a prostate disorder do not appear in the record before 2004.  

On VA examination in September 2015, the examiner diagnosed benign prostate hypertrophy and prostatitis, having onset in 1988.  The examiner concluded that it was less likely than not that a prostate disorder was related to active military service.  The examiner noted that the service treatment records contained no evidence of a prostate disorder, to include benign prostate hypertrophy or prostatitis.  Additionally, digital/rectal examinations performed as part of annual physical examinations in 1980 and 1973, and the retirement physical examination, noted no abnormalities of the prostate.  Moreover, the examiner indicated that benign prostate hypertrophy was not due to urinary frequency or venereal disease, nor did it cause the urinary frequency noted in the service treatment records.  

The Board finds the VA examiner's opinion to be highly probative.  The opinion was based on examination of the Veteran and a thorough review of the claims file, and the opinion is consistent with other evidence of record.  Moreover, the opinion provided an adequate rationale for the opinion provided.  Accordingly, this opinion is entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Significantly, there is no competent medical opinion of record linking a current prostate disorder to service.  

To the extent the Veteran believes that his current prostate condition is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In this regard, the diagnosis and etiology of prostate disorders requires medical testing and expertise to determine.  Moreover, whether symptoms the Veteran experienced in service or following service are in any way related to     his current prostate condition is a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Accordingly,  his opinion as to the diagnosis or etiology of his prostate condition is not competent medical evidence.  

For the reasons set forth above, the Board finds that the preponderance of the probative and persuasive evidence is against the claim, and service connection is denied.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

2.  Right ankle

During the pendency of this appeal the Veteran has been diagnosed with a right ankle strain.  Accordingly, the first element of service connection, a current disability, has been established.  The question becomes whether any such condition is related to service.  

The service treatment records contain an undated service record, presumably around November 1969 based on dates of other treatment recorded on the same page, that noted complaints of right ankle pain, along with negative x-ray.  The Veteran was prescribed a plastic bandage and light duty.  Service treatment records are otherwise negative for complaints, diagnoses or treatment for a right ankle disability during active duty.  After service, a January 1982 VA examination noted tenderness down the right hip to the right Achilles tendon.  

On VA examination in September 2015, the examiner diagnosed right ankle     strain and opined that it was less likely than not that this condition was related to service.  The examiner explained that the service treatment records documented one complaint of right ankle pain with negative x-ray, and his retirement physical was negative for right ankle condition.  Additionally, a VA examination within one year of discharge was negative for right ankle condition.  There is no competent medical opinion of record linking a current right ankle disorder to service.  

To the extent the Veteran believes that his current right ankle strain is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau, 492 F.3d at 1376-77.  In this regard, the diagnosis and/or etiology of ankle disabilities requires medical testing and expertise to determine.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current right ankle strain is a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current right ankle disability is not a competent medical opinion.

In summary, the most probative evidence indicates that the Veteran did not have a chronic right ankle disability in service or for many years thereafter, and there is no competent evidence linking the current right ankle strain to service.  Ultimately, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  38 U.S.C.A. § 5107(a).  Here, the Veteran has presented no competent evidence linking his current condition to service.  Accordingly, the preponderance of the probative evidence is against the claim, and service connection is denied. 

In reaching this decision, the Board has considered the applicability of the benefit  of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for service connection for a right ankle disability.  As such, that doctrine is not applicable in the instant appeal, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz, 274 F.3d 1361, 1364; Gilbert, 1 Vet. App. 49, 55-56.

3. Scar over the left eye

The Veteran has been diagnosed with a well-healed scar on the left forehead.  Thus, the first element for establishing service connection, a current disability, has been met.  The question becomes whether such condition is related to service.  

The service treatment records show that in June 1965 the Veteran was seen on multiple occasions for a possible nondisplaced nose fracture after he was hit on the face with a sledge hammer.  In October 1973, he was kicked in the face and sustained lacerations to his face, including a laceration to the right (not left) eyebrow.  His 1981 retirement examination revealed normal head, face, neck and scalp, and no scarring on the face was identified, although a scar on the thigh was noted. 

On VA scar examination in September 2015, the examiner diagnosed a well healed scar on the left forehead and opined that the scar was less likely than not related to active military service because the service treatment records, including retirement physical, did not document a left eye/left forehead scar.  The examiner further noted that on examination the scar was barely visible.  There is no competent evidence of a nexus between the current scar and service.   

In arriving at this conclusion, the Board has considered the statements made by the Veteran relating his scar to his active service, and the Veteran is competent to provide testimony regarding the presence of a scar.  However, the Board finds the service treatment records, which reflect no scar or laceration to the left side of his head, to be more probative than the Veteran's assertion that his present left forehead scar was incurred in service.  

In light of the above, the Board concludes that the preponderance of the evidence is against the claim for service connection for a scar over the left eye/forehead, and service connection is denied.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-56.



4. Sleep apnea and a left hip disability

The Veteran seeks service connection for sleep apnea and a left hip disability.  

The service and post-service treatment records contain no complaints, history or findings pertaining to a sleep disorder or a left hip disability.  On VA examination in August 2015, the examiner did not render a diagnosis for a left hip condition.  The examiner noted full range of motion with no pain on examination and no objective evidence of localized tenderness or pain on palpitation of the joint or associated soft tissue.  Imaging studies failed to show any left hip abnormalities.  

Here, there is in no medical evidence of record showing a diagnosis of sleep apnea or a left hip disability during the appeal period.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes). 

To the extent the Veteran complains of left hip pain and sleep problems, symptoms alone, without a diagnosed or identifiable underlying malady or condition, do not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) appeal dismissed in part, and vacated and remanded in part, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). 

In that regard, the Veteran is competent to report symptoms but he is not competent to render a medical diagnosis.  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  See Jandreau, supra; see also Jones v. Brown, 7 Vet. App. 134, 137 (1994).

In summary, there is no evidence of record documenting diagnoses of sleep apnea or a left hip disability for which service connection can be considered.  Accordingly, the preponderance of the evidence is against the claims and service connection for sleep apnea and a left hip disability must be denied.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-56.


Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

1. Bilateral hearing loss

Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results  of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz (Hz).  To evaluate the degree of disability from bilateral service-connected defective hearing, the Rating Schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  The evaluation of hearing impairment applies a rather structured formula that is essentially a mechanical application of the rating schedule to numeric designations after audiology evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Under 38 C.F.R. § 4.86, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Further, when the puretone threshold is 30 decibels at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Level.  38 C.F.R. § 4.86(b). 

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometric test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

The Veteran contends that he is entitled to a compensable disability rating for hearing loss.  He reports difficulty hearing, to include problems hearing his spouse, car horns, and understanding conversations.  

On VA examination in May 2009, the puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hz were 25, 35, 50 and 60 in the right ear; and in the left ear were 25, 35, 50 and 55.  The puretone threshold average in the right ear was 38 decibels and the average in the left ear was 37 decibels.  Speech discrimination was 96 percent in the right ear and 92 percent in the left ear.

Applying the results to Table VI, the findings of the May 2009 VA examination yield a numerical designation of Level I for the right ear and Level I in the left ear.  38 C.F.R. § 4.85 (2015).  When hearing loss is Level I in one ear and Level I in the other, a 0 percent evaluation is assigned under Table VII.  Id.  Therefore, the Board finds that a compensable rating is not warranted based on that examination.

On VA audio consultation in May 2014, the puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hz were 45, 50, 60 and 65 in the right ear; and in the left ear were 49, 59, 69 and 79.  The puretone threshold average in the right ear was 51 decibels and the average in the left ear was 60 decibels.  Speech discrimination was 92 percent, bilaterally. 

On VA examination in December 2014, the puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hz were 40, 60, 70, and 75 in the right ear; and in the left ear were 45, 55, 75 and 85.  The puretone threshold average in the right ear was 57 decibels and the average in the left ear was 61 decibels.  Speech discrimination was 92 percent, bilaterally. 

Applying the results of the May 2014 audiometric findings, and December 2014  VA examination to Table VI, the findings yield a numerical designation of Level I for the right ear and Level II in the left ear.  38 C.F.R. § 4.85 (2015).  When hearing loss is Level I in one ear and Level II in the other, a 0 percent evaluation is assigned under Table VII.  Id.  Therefore, the Board finds that a compensable rating is not warranted based on those examinations

Additionally, audiological testing throughout the appeal did not show that the pure tone threshold at all four specified frequencies 1000, 2000, 3000, and 4000 Hertz were 55 decibels or more, nor that a puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  Thus, an exceptional pattern of hearing impairment is not shown and 38 C.F.R. § 4.86 is not applicable. 

Moreover, the VA examinations included the Veteran's complaints regarding       his hearing and the functional impairment it causes.  In this regard, the VA examiners reported the Veteran's complaints of struggling to communicate effectively.  Thus, the examinations are adequate for evaluating his disability.      See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  

In sum, the assignment of disability ratings for hearing impairment is derived from a mechanical formula.  The audiological results during the course of the claim were conducted in accordance with 38 C.F.R. § 4.85(a) and fail to show hearing loss which would be compensable under the rating criteria during any portion of the appeal period.  Accordingly, a noncompensable rating is appropriate for the entire period of the Veteran's appeal.  See Fenderson, supra.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-56.

2. Left Ankle

The Veteran claims that he is entitled to a higher disability rating for his left ankle disability.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45, 4.59 (2015).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss  where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The provisions of 38 C.F.R. § 4.59 indicate that it is the intent of the schedule to recognize actually painful, unstable, or malaligned joints due to healed injury as entitled to at least the minimum compensable rating for the joint.  Such considerations are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

By way of background, the service treatment records showed the Veteran fractured his left ankle in 1974.  Service connection for the left ankle was granted with an evaluation of 0 percent effective April 10, 2009, the date of claim, based on the finding that the post-service treatment records failed to document treatment for residuals of a fractured left ankle.  

The Veteran's left ankle disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5271, pertaining to limitation of motion.  Limitation of motion of the ankle is rated under Diagnostic Code 5271.  Under this diagnostic code, a 10 percent evaluation is assigned for moderate limitation of motion, and a 20 percent rating is assigned for marked limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271. 

Words such as "moderate" and "marked" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).  However, the Rating Schedule provides some guidance by defining full range of motion of the ankle as from zero to 20 degrees of dorsiflexion and from zero to 45 degrees of plantar flexion.  See 38 C.F.R. § 4.71, Plate II (2015). 

On VA examination in December 2014, the examiner noted that the Veteran fractured his left ankle in 1972 in a fall off of a tracked vehicle.  He was treated with a cast.  Reportedly, he experienced increasing pain in the left ankle ever since the injury.  He stated that during flare-ups he experienced increased difficulty walking and standing for long periods.  On examination, there was pain on dorsiflexion with weight bearing.  There was lateral pain to deep palpation.

There was no additional loss of left ankle function on repetitive motion.  There was no additional functional loss due to pain, weakness, fatigability or incoordination with repeated use over a period of time.  The examiner was unable to state whether flare-ups in symptoms significantly increased functional ability due to pain, weakness, fatigability or incoordination.  Left ankle strength on plantar flexion and dorsiflexion was 5/5.  Ankle dorsiflexion was from zero to 20 degrees, and plantar flexion was from zero to 40 degrees.  There was no muscle atrophy or a reduction in muscle strength.  The examiner noted no left ankle instability or dislocation.  The Veteran used a cane for ambulation regularly, but reported such was due to his right hip disability.  

On VA examination in September 2015, dorsiflexion of the left ankle was from 0 to 20 degrees, plantar flexion was from 0 to 45 degrees, without pain.  There was no tenderness on palpation, or additional functional loss with repetitive movement.   Pain, weakness, fatigue or incoordination were not productive of limited functional ability with repeated use over time.  The Veteran denied flare-ups of symptoms.  The examiner indicated that the left ankle disability caused disturbance of locomotion and interfered with standing.  Strength was 4/5 with no muscle atrophy.  There was no ankylosis.  

In sum, the evidence demonstrates some loss of range of motion with pain.  The Veteran has also reported pain in the left ankle with walking, standing and weather changes.  There was also some reduction in strength.  Resolving reasonable doubt  in the Veteran's favor, the Board finds that the left ankle disability more nearly approximated symptomatology consistent with moderate limitation of motion caused by pain for the entire period of the claim.  Thus, a 10 percent for the left ankle disability is warranted.  38 C.F.R. §§ 4.3, 4.7, 4.59, 4.71a, Diagnostic Code 5271; see also Burton, supra.  A higher rating is not warranted as the evidence does not reflect symptomatology and functional impairment consistent with marked limitation of motion at any time during the course of the appeal.  Because the preponderance of the evidence is against the appeal for a rating in excess of 10 percent during the entire period on appeal, the benefit-of-the-doubt doctrine does not apply to that extent.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-56.


3. Additional Considerations

The Board has considered whether the Veteran's hand disabilities presents an exceptional  or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration  of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

The Board finds that referral for consideration of the assignment of extraschedular ratings is not warranted.  In this case, the Board finds that the applicable schedular criteria are adequate to rate the disabilities under consideration at all points pertinent to this appeal.  Pertaining to the left ankle disability, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40 (2014); Mitchell, 25 Vet. App. 32, 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability and interference with weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Thus, the Veteran's described symptomatology to include pain, limitation of motion, and difficulty walking and standing are fully contemplated by the schedule.  Additionally, VA examiners determined that the bilateral hearing loss had no impact on employment.  Moreover, the rating criteria provide for ratings higher than those assigned based on more significant functional impairment for these disabilities.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the disability.  As his disability picture is contemplated by the rating schedule, the assigned schedular evaluations are, therefore, adequate.  Id. at 115.  Accordingly, referral      for extraschedular consideration for the disability is not warranted.

As a final point, the Board notes that a claim for a total disability rating based       on individual unemployability (TDIU) may be a component of a claim for higher rating if it is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, in this case, there is no evidence or argument that the Veteran's service-connected disabilities render him unemployable.  As such, a claim for a TDIU due to the service-connected bilateral hearing loss and left ankle disability has not been reasonably raised, and no further action pursuant to Rice is required.




	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a prostate disorder, claimed as an enlarged prostate and prostate gland injuries, is denied.

Service connection for a right ankle disability is denied.

Service connection for a scar over the left eye, also claimed as disfigurement of the head and face, is denied.

Service connection for sleep apnea is denied.

Service connection for a left hip disability is denied.

A compensable disability rating for bilateral hearing loss is denied.
 
Beginning April 10, 2009, an evaluation of 10 percent for the left ankle disability is granted, subject to the rules and regulations governing the payment of VA monetary benefits.

Entitlement to a disability rating in excess of 10 percent for the left ankle disability is denied.
 

REMAND

While further delay is regrettable, the Board finds that additional development is necessary with respect to the claims for hypertension and for an increased rating for left eye cataract.  

With respect to the claim for service connection for hypertension, the 2015 VA examiner opined that the Veteran's hypertension was not related to service, and noted that he did not find elevated blood pressure readings in service.  However, after that statement he appeared to acknowledge that a 1977 reading was elevated due to pain.  He further stated that one elevated reading does not establish a diagnosis of hypertension.  However, the Board notes the Veteran actually had several elevated readings, although not on consecutive days.  In this regard, in March 1971 the Veteran had a blood pressure reading of 142/90.  In March 1977, he had blood pressure readings of 130/100 and 118/92.  On his retirement physical, he had a reading of 140/90, but with a repeat reading of 110/76.  A corresponding ECG noted a blood pressure reading of 140/88.  Thus, it does not appear the all of the elevated readings were considered.  Additionally, the prior remand instructions asked the examiner to address the significance of the finding of mild thickening and tortuosity of arteriolar fundi of the eyes on the January 1982 VA examination, which the 2015 VA eye examiner appears to suggest is caused by high blood pressure.  The 1982 examination was conducted only 2 months after discharge from service.  Accordingly, the Board finds that an additional opinion is necessary.  

As the Veteran is shown to have hypertensive retinopathy, the claim for service connection for a bilateral eye disability is intertwined with the hypertension claim, and must also be remanded.

With respect to the claim for an increased initial rating for post-operative left eye cataract, the Board finds that clarification of the 2014 and 2015 VA examination reports is necessary.  In this regard, on the December 2014 VA examination, the examiner indicated that there was a left eye lens implant following cataract surgery.  However, the August 2015 VA examination by the same examiner indicated there was no lens implant.  As it is unclear whether the status of the left eye lens implant changed between December 2014 and August 2015, or whether one of the examination reports was incorrect with respect to the presence/absence of the lens implant, clarification is necessary.

Relevant ongoing VA medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, these issues are REMANDED for the following action:

1.  Obtain updated, relevant, VA treatment records.

2.  Send the claims file to a VA physician to obtain an opinion concerning the Veteran's claim for service connection for hypertension.  If an examination is deemed necessary, one should be scheduled.  Following review of the claims file, the physician should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension had its onset in service.  In rendering this opinion, the physician should specifically address the elevated blood pressure readings of 142/90 (March 1971), 130/100 and 118/92 (March 1977), and 140/90 (August 1981 retirement physical).  In addition, the physician should indicate whether the finding of mild thickening and tortuosity of arteriolar fundi of the eyes on the January 1982 VA examination (2 months after discharge), which the 2015 VA eye examiner appears to suggest is caused by high blood pressure, indicates the Veteran's hypertension was present at that time.

3.  Return the claims file to the August 2015 VA examiner, if available, for an addendum opinion.  If a new examination is deemed necessary, one should be scheduled.  If that examiner is not available, the file should be forwarded to another examiner of similar qualifications to obtain the requested opinion.

The examiner is asked to review the December 2014 and August 2015 examination reports, as well as VA treatment records pertaining to the eyes, and explain how the Veteran had s post-cataract lens implant in the left eye in December 2014, but did not have one on the August 2015 VA examination.  Specifically, the examiner should indicate whether one of those examinations contained incorrect information, or whether the previous lens implant was removed.  If once present but subsequently removed, the examiner is asked to indicate, if possible, the date on which such occurred.  

4.  After undertaking the development above and any additional development deemed necessary, the Veteran's claim should be readjudicated.  If the benefits sought   on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


